  Case 13-82522       Doc 57     Filed 11/19/18 Entered 11/19/18 09:17:52           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

LORI SUSAN STURM                                             CASE NO. 13-82522


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Select Portfolio Servicing Inc.                 Court claim #: 1
Last four digits of any number used to identify the debtor’s account: 2933


 Final Cure Amount
 Amount of Prepetition Arrears         $28150.31 (Per allowed amended claim)


 Amount Paid by Trustee                $28150.31




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 11/19/18                               /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 19th
Day of November, 2018

Dated: 11/19/18                               /s/Cynthia K. Burnard
 Case 13-82522   Doc 57   Filed 11/19/18 Entered 11/19/18 09:17:52   Desc Main
                            Document     Page 2 of 2

SELECT PORTFOLIO SERVICING INC
PO BOX 65450
SALT LAKE CITY, UT 84165

SPS
C/O KLUEVER & PLATT LLC
65 E. WACKER PLACE, SUITE 2300
CHICAGO, IL 60601-7244

SELECT PORTFOLIO SERVICING INC
3815 SOUTH WEST TEMPLE
SALT LAKE CITY, UT 84115

LORI SUSAN STURM
35925 SCRIVINS ROAD
KINGSTON, IL 60145

ATTORNEY GARY C. FLANDERS
ONE COURT PLACE, #201
ROCKFORD, IL 61101
